United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2475
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                           Gage Ferdinand Skola

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                         Submitted: March 5, 2019
                          Filed: March 11, 2019
                              [Unpublished]
                              ____________

Before BENTON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       Gage Ferdinand Skola appeals the above-Guidelines sentence the district court1
imposed after he pled guilty to being a felon in possession of a firearm. Counsel has
moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence is substantively unreasonable. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       After careful review, this court concludes that the district court did not abuse
its discretion in sentencing Skola, as the record reflects the district court properly
considered the 18 U.S.C. § 3553(a) factors. See United States v. Feemster, 572 F.3d
455, 461-62, 464 (8th Cir. 2009) (en banc) (appellate court first ensures no significant
procedural error occurred, then considers substantive reasonableness of sentence
under deferential abuse-of-discretion standard); United States v. Thorne, 896 F.3d
861, 862-63 (8th Cir. 2018) (per curiam) (affirming upward variance of 83 months
where court properly weighed § 3553(a) factors); United States v. Mangum, 625 F.3d
466, 469-70 (8th Cir. 2010) (upward variance was reasonable where court made
individualized assessment based on the facts presented). This court has
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
finds no nonfrivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-